THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   The Spriggs Group, P.C., Respondent,

   v.

   Gene R. Slivka, Petitioner.

   Appellate Case No. 2013-000800



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                 Appeal from Colleton County 

           William H. Seals, Jr., Circuit Court Judge 



                     Opinion No. 27508 

        Heard February 3, 2015 – Filed March 18, 2015 



    DEPUBLISH THE OPINION OF THE COURT OF

      APPEALS AND DISMISS CERTIORARI AS 

          IMPROVIDENTLY GRANTED 



   Robert T. Lyles, Jr., of Lyles & Lyles, L.L.C., of
   Charleston, for Petitioner.

   James Atkinson Bruorton, IV and Timothy James Wood
   Muller, of Rosen Rosen & Hagood, L.L.C., of
   Charleston, for Respondent.
PER CURIAM: We granted the petition for a writ of certiorari to review the
Court of Appeals' decision in The Spriggs Group, P.C. v. Slivka, 402 S.C. 42, 738
S.E.2d 495 (Ct. App. 2013). We first direct the Court of Appeals to depublish its
opinion and assign the matter an unpublished opinion number. The above opinion
shall no longer have any precedential effect. Next, we dismiss as improvidently
granted the writ of certiorari.

Accordingly, we

DEPUBLISH THE OPINION OF THE COURT OF APPEALS AND
DISMISS CERTIORARI AS IMPROVIDENTLY GRANTED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.